 

Exhibit 10.1

 



FIRST AMENDMENT TO LEASE

-EXTENSION-

 

This FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into as of
March 3, 2015, by and between 5435 Balboa, LLC, a California limited liability
company (“Landlord”), and Research Solutions, Inc., a Nevada corporation,
formerly Derycz Scientific, Inc.(“Tenant”).

 

RECITALS:

 

A.                 Landlord and Tenant entered into that certain Office Lease
dated as of March 16, 2012 (“Lease”) whereby Landlord leased to Tenant and
Tenant leased from Landlord certain office space located in that certain
building located at 5435 Balboa Boulevard, Encino, California (the “Building”).

 

B.                 By this First Amendment, Landlord and Tenant desire to extend
the Term of the Lease and to otherwise modify the Lease as provided herein.

 

C.                 Unless otherwise defined herein, capitalized terms as used
herein shall have the same meanings as given thereto in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

AGREEMENT:

 

1.                  Corporation Name Change. Tenant changed its corporate name
to Research Solutions, Inc., a Nevada corporation as certified in the Amendment
of Articles of Incorporation filed with Secretary of State of Nevada.

 

2.                  The Existing Premises. Landlord and Tenant hereby
acknowledge that pursuant to the Lease, Tenant currently leases from Landlord
that certain office space in the Building containing a total of approximately
3,213 rentable square feet located on the 2nd floor of the Building and commonly
known as Suite 202 (“Premises”), as further described in the Lease. The term
“rentable square feet” shall mean rentable area calculated pursuant to Standard
Method for Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1-1996.

 

3.                  Extended Lease Term. The Term for Tenant’s Lease shall be
extended for twenty-four (24) months, to commence on May 1, 2015 (“New
Commencement Date”) and terminate on April 30, 2017 (“New Expiration Date”). The
period from the New Commencement Date through the New Expiration Date specified
above, shall be referred to herein as the “Extended Term.”

 

4.                  Base Rent for Premises. The monthly installment of Base Rent
payable to Landlord (“Base Rent”) for the first twelve (12) months of the
Extended Term for the Premises shall be $5,269.32 per month (approximately $1.64
per rentable square foot per month) and thereafter the monthly installment of
Base Rent shall increase annually by three percent (3%). Thus, the monthly
installment of Base Rent shall be as follows:

 

Months Monthly Installment of Base Rent 1-12 $5,269.32 13-24 $5,427.40

 



1

 

 

5.                  Base Year. Effective as of the New Commencement Date, the
term “Base Year” shall mean calendar year 2015.

 

6.                  Rental Abatement. Provided that Tenant is not then in
default of the terms of this Lease, Tenant shall have no obligation to pay Base
Rent for the Premises attributable to the first (1st) month of the Extended
Term.

 

7.                  Parking. During the Extended Term, Tenant shall have the
right, but not obligation, to rent ten (10) Reserved Parking Spaces at seventy
five percent (75%) of the Building’s Prevailing Rates.

 

8.                  Landlord’s Address For Notices.  The term “Landlord’s
Address for Notices” shall mean 16530 Ventura Blvd., Suite 403, Encino, CA
91436, Attn: Property Manager, with a copy to 3470 Wilshire Boulevard, Suite
700, Los Angeles, California, 90010, Attn: Jason Cha, Esq.

 

9.                  Brokers. Each party represents and warrants to the other
that no broker, agent or finder negotiated or was instrumental in negotiating or
consummating this First Amendment, other than Jamison Realty, Inc. for Landlord
(“Broker”). Each party further agrees to defend, indemnify and hold harmless the
other party from and against any claim for commission or finder’s fee by any
entity, other than Broker, who claims or alleges that they were retained or
engaged by the first party or at the request of such party in connection with
this First Amendment.

 

10.              Access Inspection. As of the date of this First Amendment, the
Building has not been inspected by a Certified Access Specialist pursuant to
California Civil Code Section 55.53.

 

11.              Defaults. Tenant hereby represents and warrants to Landlord
that, as of the date of this First Amendment, Landlord is in full compliance
with all terms, covenants and conditions of the Lease and that there are no
breaches or defaults under the Lease by Landlord, and that Tenant knows of no
events or circumstances which, given the passage of time, would constitute a
default under the Lease by Landlord.

 

12.              No Further Modification. Except as set forth in this First
Amendment, all of the terms and provisions of the Lease shall apply to the
Premises and shall remain unmodified and in full force and effect. Effective as
of the date hereof, all references to the "Lease" shall refer to the Lease as
amended by this First Amendment.

 

13.              Counterparts. This First Amendment may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which shall constitute together one and the same instrument.

 

14.              Successors and Assigns. The Lease, as amended hereby, shall
apply to and bind Landlord and Tenant and their respective successors and
assigns.

 

15.              Tenant Representations. Each person executing this First
Amendment on behalf of Tenant represents and warrants to Landlord that: (a)
Tenant is properly formed and validly existing under the laws of the state in
which Tenant is formed and Tenant is authorized to transact business in the
state in which the Building is located; (b) Tenant has full right and authority
to enter into this First Amendment; and (c) each person (and persons if more
than one signs) signing this First Amendment on behalf of Tenant is duly and
validly authorized to do so.

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

 



LANDLORD:   TENANT:           5435 Balboa, LLC,   Research Solutions, Inc., a
California limited liability company,   a Nevada corporation           By:
Jamison Services, Inc.,       a California corporation       Its: Authorized
Agent             By:                   Name:               By:       Its:    
Phillip Lee         Chief Executive Officer      

 



3

 